Citation Nr: 1507428	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to an increased rating for degenerative arthritis, status post right knee trauma, open reduction and internal fixation with residual scar, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to February 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a transcript of the June 2014 Board hearing, the relevant records in the appellant's electronic files are duplicative of those in his paper claims folder.  

The issues of entitlement to service connection for a left knee disability and a lumbar spine disability, as well as the issue of entitlement to an increased rating for a service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied service connection for a left knee disability.  Although the appellant was notified of the RO's decision and his appellate rights in a May 1998 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  In an August 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a left knee disability.  Although the appellant was notified of the RO's decision and his appellate rights in an August 2008 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

3.  The evidence received since the last final August 2008 rating decision denying service connection for a left knee disability includes testimony from the appellant which relates to unestablished facts necessary to substantiate the claim and, if presumed credible, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The August 2008 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

A review of the record indicates that, in a May 1998 rating decision, the RO denied the appellant's original claim of entitlement to service connection for a left knee disability, finding that there was no record in service of a left knee injury or disability.  Nor did the record contain evidence of a link between any current knee left knee disability and service.  The appellant was notified of the RO's determination and his appellate rights in a May 1998 letter, but he did not appeal, nor was new and material evidence received within one year of the issuance of that decision.

In February 2008, the appellant sought reopening of his claim.  In an August 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a left knee disability, reasoning that the record continued to lack evidence of a link between the appellant's current left knee disability and his active service.  The appellant was notified of the RO's determination and his appellate rights in an August 2008 letter, but he did not appeal, nor was new and material evidence received within one year of the issuance of that decision.

Under these circumstances, the RO's May 1998 and August 2008 rating decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Neither the appellant nor his representative has argued otherwise.

In this appeal, the appellant again seeks to reopen his claim of service connection for a left knee disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

The Board has therefore carefully considered the record, with particular attention to the additional evidence received since the last final August 2008 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.

The additional evidence includes the appellant's June 2014 hearing testimony to the effect that he has noticed that he has had to alter his gait because of symptomatology in his service-connected right knee, which in turn, had caused him to develop additional symptoms in his left knee.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current left knee disability is causally related to or aggravated by his service-connected right knee disability.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of service connection for a left knee disability is granted.  


REMAND

After reviewing the record, the Board concludes that the additional evidentiary development is necessary prior to further consideration of the appellant's appeal.  

First, it appears that there may be additional outstanding service treatment or personnel records relevant to the appellant's claims.  The service treatment records currently available note that the appellant was hospitalized at Martin Army Hospital at Fort Benning, Georgia, from December 10 to December 16, 1968, after he sustained a fracture of the right patella and a sprain of the right ankle.  The available records further note that the appellant was subsequently readmitted to that facility to undergo a partial right patellectomy on January 7, 1968.  Actual clinical records corresponding to these periods of hospitalization, however, are not currently included in the record.  

Given the appellant's contentions to the effect that he sustained an injury to his left knee and low back at the same time he injured his right knee, any outstanding available service treatment records are relevant to the claim and appropriate efforts to obtain them are necessary.

In addition, the Board finds that VA medical examinations are necessary in connection with the claims.  In particular, the Board finds that, in light of the appellant's contentions and the evidence of record, a VA medical examination is necessary to address the etiology of the appellant's current left knee and low back disabilities, to include whether such disabilities are causally related to his active service or any incident therein, or whether such disabilities are causally related to or aggravated by his service-connected right knee disability.  

The Board also concludes that a VA medical examination is necessary in order to address the current severity of the appellant's service-connected right knee disability.  The record shows that appellant was last examined for VA compensation purposes in March 2010.  At that time, he had reportedly undergone a total right knee arthroplasty nine days earlier at a private facility.  As it appears that the severity of the appellant's service-connected right knee disability may have changed materially since he was last examined for VA compensation purposes, an additional VA medical examination is necessary to ensure that the appellant's disability is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2014); see also 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014) (rating criteria for evaluating knee replacement).

Finally, the Board notes that clinical records associated with the appellant's March 2010 total right knee replacement at St. Charles Hospital in Bend, Oregon, are not of record.  Given the nature of the issue on appeal, these records are relevant to the claim and appropriate efforts to obtain them should therefore be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain copies of the appellant's service personnel records, as well as any additional service treatment records, particularly records corresponding to periods of hospitalization at Martin Army Hospital at Fort Benning, Georgia, from December 10 to December 16, 1968, and on January 7, 1968.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.  

2.  After obtaining the necessary information and authorization from the appellant, request clinical records associated with the appellant's March 2010 total right knee replacement by Dr. Buehler at St. Charles Hospital in Bend, Oregon, as well as any follow-up medical care.  

3.  After the above action has been completed, the appellant should be scheduled for an appropriate medical examination to determine the nature and etiology of his current left knee disability.  The appellant's claims folder and access to any additional records in his electronic VA claims folders should be provided to the examiner.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to the appellant's active service or any incident therein, including the appellant's reported parachute jump injury.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to or aggravated by the appellant's service-connected right knee disability.  

In providing the requested opinions, the examiner is requested to reference the pertinent evidence of record, including the appellant's service treatment records, as well as an April 2008 letter from the appellant's private physician suggesting a link between the appellant's left knee disability and his service-connected right knee disability.  

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The appellant should also be scheduled for an appropriate medical examination to determine the nature and etiology of his current low back disability.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to the appellant's active service or any incident therein, including the appellant's reported parachute jump injury.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current low back disability identified on examination is causally related to or aggravated by the appellant's service-connected right knee disability.  

In providing the requested opinions, the examiner is requested to reference the pertinent evidence of record, including the appellant's service treatment records; the post-service record documenting a 1975 agricultural accident in which the appellant fell 20 feet and landed on his back (see October 1975 statement from appellant); a March 1986 back injury in which the appellant was run over by a three wheeler; and the April 2008 letter from the appellant's private physician suggesting a link between the appellant's low back disability and his knee disabilities.  

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The appellant should be scheduled for a VA medical examination to determine the current severity and manifestations of his service-connected right knee disability.  The appellant's claims folder and access to any additional records in the appellant's electronic VA claims folders should be provided to the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should comment on the severity of the Veteran's service-connected right knee disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  The examiner should indicate whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After the actions above have been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case, including citations to 38 C.F.R. § 4.71a, Diagnostic Code 5055, and given the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


